865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda S. EMBS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 88-5710.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1988.

1
Before BOYCE F. MARTIN Jr. and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge.*

ORDER

2
The plaintiff appeals the summary judgment affirming the Secretary's denial of Social Security disability benefits to plaintiff.  The defendant now moves for the action to be remanded to the Secretary for further proceedings.


3
In his motion, the Secretary asserts that it is necessary to hold supplemental hearings and obtain vocational expert testimony to consider the effect of plaintiff's nonexertional pulmonary impairments on her ability to work.  The Secretary relies on Soc.Sec.Rule 85-15 which suggests that such vocational expert testimony is often imperative where a claimant's impairments include environmental restrictions such as plaintiff's requirement of a nonpolluted work environment.   Cf. Damron v. Secretary of Health and Human Services, 778 F.2d 279 (6th Cir.1985) (interpreting similar language in Soc.Sec.Rule 83-14).  Plaintiff has not filed any response to this motion.  Upon consideration,


4
It is ORDERED that the motion to remand is granted.  The judgment of the district court is vacated and the case is remanded with instructions to remand to the Secretary for a supplemental hearing.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation